Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-10 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 06/01/21.  
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretations are applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for terms for which the following broadest reasonable interpretations are provided. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
In regards to claims 1, 8, and 9, the term container is interpreted as “one that contains” as provided in the definition obtained on 03/06/21 from Merriam-Webster Online dictionary (attached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger.
As per claims 1 and 3, Alliger discloses an embodiment of an aerosol product comprising: 
(“the chlorite and lactic acid materials may be confined within separate chambers”; Col. 4, Ln. 15-16);
each component comprising a liquid (“[…] said contacting is carried out in aqueous media […]” – Col. 3, ln. 24-25; “[…] to an aqueous solution of sodium chlorite is added […] aqueous lactic acid solution […] using warm tap water (about 50 deg. C) […]” – Col. 7, Ln. 19-27); 
a propellant (Col. 4, Ln. 21-22), the aerosol product including a discharge mechanism for discharging and mixing the first liquid and the second liquid (Col. 4, Ln. 19-21);
the first component contains an aqueous solution of chlorite salt (Col. 7, Ln. 19-20);
the second component contains an aqueous solution of lactic acid substance (Col. 7, Ln. 20-21).
Alliger does not disclose the aforementioned embodiment comprising citric acid. Alliger further discloses that the germ killing effects of a mixture having citric acid as a full replacement for the lactic acid are inferior to a mixture with the lactic acid (Col. 7, Ln. 58). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide citric acid instead of lactic acid in the mixture, like taught by Alliger, for the purpose of creating a mixture to kill germs where lactic acid (the primary choice) may be unavailable.
As per claim 2, Alliger further discloses the chlorite salt includes sodium chlorite (Col. 7, Ln. 19-20).
As per claims 6 and 10, Alliger further discloses the aqueous solution of the acidic substance has a concentration of 15% by weight (claim 4) of lactic acid and one of ordinary skill in the art would recognize “percent by weight” is equivalent to “percent by mass” where acceleration due to gravity is held constant – i.e. the claimed product and the product of Alliger 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of US 6764661 to Girard.
As per claim 4, Alliger discloses the invention of claim 1 as previously set forth. Alliger further discloses the mixture of the components forming chlorine dioxide (Col. 4, Ln. 1). Alliger does not disclose the pH of the aqueous solution of chlorite salt. 
Girard teaches a device for producing an aqueous chlorine dioxide solution, and wherein chlorine dioxide can be generated by combining an acid (Col. 10, Ln. 19-24) in a sodium chlorite solution having a pH from 8-13 (Col. 1, ln. 36-41) and the acid may be citric (Col. 10, Ln. 19-24). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence from Alliger, to provide the sodium chlorite solution of Alliger with a pH of between 8-13 like taught by Girard.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of Official Notice.
As per claim 5, Alliger further discloses the aqueous solution of the chlorite salt has a concentration of 3,000 ppm. Alliger does not explicitly disclose the particular basis to which “ppm” refers. However, the office takes Official Notice that ppm is commonly expressed on a mass basis and it therefore would have been obvious for one of ordinary skill in the art to provide the chlorite salt solution of Alliger in a concentration of 3,000 ppm on a mass basis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of US 8840847 to Green.
As per claim 7, Alliger further discloses a buffering agent be used when the formed composition (i.e. chlorine dioxide) is used as a wound irrigant (Col. 4, ln. 62-64). Alliger does not disclose where the agent is stored and how it is incorporated into the composition. 
Green teaches an aerosol product for dressing wounds (Col. 7, Ln. 50) comprising a first container (4) filled with an aqueous solution of sodium chlorite (Col. 5, Ln. 3-6) and a second container (6) filled an aqueous acid solution comprising a buffer additive (Col. 2, ln. 56-59; Col. 5, Ln. 7-13). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence of Alliger, to provide the buffer of Alliger in the second container with the acid solution –like taught by Green. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of US 2014/0246515 to Nakajima.
As per claim 8, Alliger discloses the claimed invention according to claim 1 as previously set forth. Alliger is silent regarding the particular structural relationship between the propellant and each of the first and second containers.
Nakajima teaches an aerosol product (Fig. 1-2) comprising: a first container (15a) filled with a first liquid ([0102], Ln. 1-3); a second container (15b) filled with a second liquid ([0102], Ln. 3-4); a discharge mechanism (21) for discharging and mixing the first liquid and the second liquid ([0101]; [0102], Ln. 10-15; [0103], Ln. 15-22); an outer container (11) provided with the first container and second container and a propellant filling space formed between the first container and the second container and the propellant filling space being filled with the propellant ([0102], Ln. 5-10). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence in Alliger, to arrange the propellant and containers (i.e. “chambers”) of Alliger like taught by Nakajima – i.e. 
As per claim 9, Alliger discloses the claimed invention according to claim 1 as previously set forth. Alliger is silent regarding the particular structural relationship between the propellant and each of the first and second containers.
Nakajima teaches an aerosol product (Fig. 4-5) comprising: a first container (45a) filled with a first liquid ([0118], Ln. 3-4); a second container (45b) filled with a second liquid ([0118], Ln. 4-6); a first outer container (41a) housing the first inner container (Fig. 4) and a second outer container (41b) housing the second inner container (Fig. 4); a discharge mechanism (51) for discharging and mixing the first liquid and the second liquid ([0119], Ln. 15-20); wherein spaces formed between the first inner container and the first outer container and between the second inner container and the second outer container are filled with a propellant ([0112], Ln. 5-8; [0113], Ln. 8-10; [0114], Ln. 1).
Response to Arguments
In regards to the claim rejections under prior art, the arguments filed 06/01/21 have been fully considered but are not found persuasive. Applicant requests withdrawal of the claim rejections by arguing that Alliger requires the aerosol product to contain lactic acid and the use of lactic acid is essential. In response, and as set forth previously in this office action, Alliger teaches that the germ killing effects of a mixture having citric acid as a full replacement for the lactic acid are inferior to a mixture with the lactic acid (Col. 7, Ln. 58) and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide citric acid instead of lactic acid in the mixture, like taught by Alliger, for the purpose of 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available 
/R.A.G/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754